                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


MICHAEL ELLIOT,

              Plaintiff,
                                                           CASE No. 2:18-cv-85
v.
                                                           HON. ROBERT J. JONKER
KEITH SNYDER,

              Defendant.

_______________________________/

                           ORDER APPROVING AND ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed the Magistrate Judge’s Report and Recommendation (ECF No.

16) and Defendant’s Objection to it. (ECF No. 17). Under the Federal Rules of Civil Procedure,

where, as here, a party has objected to portions of a Report and Recommendation, “[t]he district

judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de novo

reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE

AND PROCEDURE §   3070.2, at 381 (2d ed. 1997). Specifically, the Rules provide that:

              [t]he district judge must determine de novo any part of the
              magistrate judge’s disposition that has been properly objected to.
              The district judge may accept, reject, or modify the recommended
              disposition; receive further evidence; or return the matter to the
              magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Defendant’s objection.             The Magistrate Judge
recommends that defense motion for summary judgment on the basis of failure to exhaust be

denied because Plaintiff cannot be required to grieve non-grievable issues. After its review, the

Court finds that Magistrate Judge Kent’s Report and Recommendation is factually sound and

legally correct.

         Defendant objects that the Magistrate Judge misconstrued his argument, and that an

improperly filed grievance (which is what he asserts Plaintiff has done here) cannot serve to

exhaust a prisoner’s claims. (ECF No. 17). Defendants draw too fine a line. The Magistrate Judge

did not misconstrue the defense argument, rather he correctly determined that the argument was

without merit. The Court agrees, on de novo review, that Plaintiff has not failed to exhaust his

claim for the very reasons detailed by the Magistrate Judge.

         ACCORDINGLY, IT IS ORDERED:

         1. The Report and Recommendation of the Magistrate Judge (ECF No. 16) is

            APPROVED and ADOPTED as the Opinion of this Court.

         2. Defendant’s motion for summary judgment for failure to exhaust (ECF NO. 8) is

            DENIED.



Dated:      May 16, 2019                     /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
